

115 S896 IS: To permanently reauthorize the Land and Water Conservation Fund.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 896IN THE SENATE OF THE UNITED STATESApril 7, 2017Mr. Burr (for himself, Mr. Bennet, Ms. Collins, Mr. Gardner, Mr. Daines, Mrs. Shaheen, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo permanently reauthorize the Land and Water Conservation Fund.
	
		1.Permanent reauthorization of Land and Water Conservation Fund
 (a)In generalSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2018. (b)Public accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:
				
 (c)Public accessNot less than 1.5 percent of amounts made available for expenditure in any fiscal year under section 200303, or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to existing Federal public land for hunting, fishing, and other recreational purposes..